Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,                    Jan 31 2014, 9:05 am
collateral estoppel, or the law of the
case.



ATTORNEY FOR APPELLANT:                         ATTORNEYS FOR APPELLEE:

ERIC D. BLACKMAN                                GREGORY F. ZOELLER
Kendallville, Indiana                           Attorney General of Indiana

                                                RICHARD C. WEBSTER
                                                Deputy Attorney General
                                                Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA


CHRISTIAN D. REYES,                             )
                                                )
       Appellant-Defendant,                     )
                                                )
              vs.                               )       No. 57A03-1305-CR-176
                                                )
STATE OF INDIANA,                               )
                                                )
       Appellee-Plaintiff.                      )


                     APPEAL FROM THE NOBLE SUPERIOR COURT
                         The Honorable Robert E. Kirsch, Judge
                             Cause No. 57D01-1204-FA-3


                                     January 31, 2014

               MEMORANDUM DECISION - NOT FOR PUBLICATION

BARNES, Judge
                                        Case Summary

       Christian Reyes appeals his sentence for Class B felony burglary. We affirm.

                                              Issue

       Reyes raises one issue, which we restate as whether his sentence is inappropriate

in light of the nature of the offense and the character of the offender.

                                              Facts

        On April 9, 2012, eighteen-year-old Reyes, who was suspended from high school

for fighting, was picked up by three friends. Reyes had not told his parents that he was

suspended, and he told his mother that he was going to school.1 In the van, the men

started talking about burglarizing a house. Eventually, they entered A.S.’s house, put ski

masks on, and started taking items from the house. A.S. was home from school because

he was sick and was asleep in his bed. Reyes and his friends kicked open A.S.’s bedroom

door, and A.S. chased the men out of the house. The men got into their van, and A.S.

was holding the door handle, trying to open the door. As the vehicle drove away, A.S.

fell, injuring his knees, elbow, and hand.

       The State charged Reyes with Class A felony burglary resulting in bodily injury.

Reyes pled guilty to Class B felony burglary. At the sentencing hearing, the trial court

found that Reyes’s young age, lack of a prior criminal history, his good family, and the

fact that he was likely to be deported were mitigators. The trial court found the fact that

Reyes directed his friends to the neighborhood and the fact that the victim was injured


1
  Reyes claimed during the sentencing hearing that he was not suspended at that time and that he was
skipping school with his friends.
                                                 2
were aggravators. The trial court sentenced him to ten years with two years suspended to

probation. Reyes now appeals.

                                        Analysis

      Reyes argues that his sentence is inappropriate in light of the nature of the offense

and the character of the offender. Indiana Appellate Rule 7(B) provides that we may

revise a sentence authorized by statute if, after due consideration of the trial court’s

decision, we find that the sentence is inappropriate in light of the nature of the offense

and the character of the offender. When considering whether a sentence is inappropriate,

we need not be “extremely” deferential to a trial court’s sentencing decision. Rutherford

v. State, 866 N.E.2d 867, 873 (Ind. Ct. App. 2007). Still, we must give due consideration

to that decision. Id. We also understand and recognize the unique perspective a trial

court brings to its sentencing decisions. Id. Under this rule, the burden is on the

defendant to persuade the appellate court that his or her sentence is inappropriate.

Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006).

      The principal role of Rule 7(B) review “should be to attempt to leaven the outliers,

and identify some guiding principles for trial courts and those charged with improvement

of the sentencing statutes, but not to achieve a perceived ‘correct’ result in each case.”

Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind. 2008). We “should focus on the forest—

the aggregate sentence—rather than the trees—consecutive or concurrent, number of

counts, or length of the sentence on any individual count.” Id. When reviewing the

appropriateness of a sentence under Rule 7(B), we may consider all aspects of the penal

consequences imposed by the trial court in sentencing the defendant, including whether a

                                            3
portion of the sentence was suspended. Davidson v. State, 926 N.E.2d 1023, 1025 (Ind.

2010).

         The nature of the offense is that eighteen-year-old Reyes and three of his friends

burglarized a house, stole items, and injured a teen resident of the house when he chased

them. Reyes points out that the victim’s injuries were minimal and that the victim was

not “terrified” by the burglary. Tr. p. 62. However, the victim also testified that he was

“traumatized” by the incident but “you learn to live on.” Id.

         As for the character of the offender, the record indicates that this was Reyes’s first

criminal offense and that he expressed remorse. Although Reyes pled guilty, he obtained

a significant benefit as a result of the guilty plea because he was facing a Class B felony

rather than a Class A felony. See Sensback v. State, 720 N.E.2d 1160, 1165 (Ind. 1999).

Reyes indicated that he was depressed over his immigration status. One of his teachers

indicated that, although Reyes hung out with the wrong crowd at school, wore gang

colors, “talked-the-talk,” and “had a chip on his shoulder,” he had a desire to learn, was a

curious student, and “was a good kid and student.” App. p. 61.

         The trial court imposed the advisory sentence of ten years and suspended two

years to probation. See Ind. Code § 35-50-2-5. Although Reyes requests that we revise

his executed sentence to less than eight years, we must give due consideration to the trial

court’s decision. Given the home invasion-type burglary, we cannot say that the sentence

imposed by the trial court is inappropriate.




                                               4
                                        Conclusion

      The sentence is not inappropriate in light of the nature of the offense and the

character of the offender. We affirm.

      Affirmed.

ROBB, J., and BROWN, J., concur.




                                            5